Citation Nr: 1430608	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability, including an acquired psychiatric disorder, manifested by sleepwalking.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1968 to August 1968. 
This matter is on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2011, the Board remanded this matter for further development of the evidence, to include an addendum medical opinion regarding the etiology of the Veteran's sleepwalking.  As explained below this directive was not accomplished satisfactorily.  As such, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In November 2006, the Veteran was afforded a VA examination where the examiner deferred her medical opinion until the Veteran completed a sleep study.  The Veteran underwent a sleep study in September 2007 and was diagnosed with mild obstructive sleep apnea (OSA).  The clinician noted that "[e]pisodes of sleep walking have been associated with OSA . . . [and] sleeping in [an] unfamiliar environment," but further noted that the Veteran did not exhibit sleepwalking during that particular sleep study.  

In a January 2012 addendum, the November 2006 examiner opined that there was no objective evidence of a psychiatric disorder that had its onset in service, nor was there any objective evidence of an acquired psychiatric disorder that was etiologically related to the Veteran's active service.  She reasoned that the September 2007 Nocturnal Polysomnography Study found that the Veteran had OSA, with no relationship whatsoever to the sleepwalking disorder reported by the Veteran's wife.  She further noted that there was no evidence of psychiatric complaints, findings or treatment prior to, during, or after service.  

However, the September 2007 sleep study report did not indicate that there was no relationship between the Veteran's alleged sleepwalking and his diagnosed OSA.  In fact, the clinician noted that sleepwalking has been associated with OSA.  As it is still unclear as to whether the Veteran suffers from a disability which exhibits symptoms of sleepwalking or if the Veteran has a sleepwalking disability, the Board finds that a remand for a new VA examination is necessary.  Although the Board previously associated the Veteran's claims sleepwalking with a psychiatric disorder, the evidence from the September 2007 sleep study indicates that the Veteran's symptoms might be related to a sleep disorder.  Therefore, on remand, the Veteran should be afforded an appropriate VA examination which identifies whether the Veteran suffers from sleepwalking as a symptom of another disability, including a psychiatric or sleep disability.  

In addition, there is evidence of sleepwalking during and after service.  A June 1968 Mental Hygiene Consultation Service report indicates that the Veteran reported "sleepwalking with attempts to hurt himself and others."  At a June 2008 Decision Review Officer (DRO) hearing, the Veteran testified that approximately one month after his discharge, he woke up to hair full of blood and he realized that he had slit eight rabbits throats while sleepwalking.  He also testified to two other incidents where he woke to unfamiliar circumstances after apparently sleepwalking the night before.  He mentioned that on one of these occasions, he was visiting in New York, and was therefore in unfamiliar surroundings.  At the November 2006 VA examination, the Veteran's wife reported that the Veteran sleep walks approximately two times per week.  The November 2006 or January 2012 examination reports did not address these facts.  Moreover, the Board requested that the examiner address the June 1968 Mental Hygiene Consultation Service report which indicated that the Veteran's symptoms existed prior to service.  As the medical opinions are not responsive to the Board's directives, the Board finds that a remand for a new examination is necessary.  

Finally, the record indicates that the Veteran receives regular treatment through the VA.  However, the most recent treatment record is dated February 2012.  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran dating from February 2012 and associate with the claims file.

2.  Then, schedule the Veteran for another VA compensation examination by an examiner with appropriate expertise to determine the nature and etiology of any disability manifested by sleepwalking.  The claims folder must be made available to the examiner for review of the relevant history.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.

After a review of the examination findings and the relevant evidence of record, the examiner must respond to the following questions:

(a)   Does the Veteran have a current disability manifested by sleepwalking?  If he does, specify the diagnosis.

(b)  If the Veteran has a current disability manifested by sleepwalking, opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disability pre-existed active service.  

The examiner's attention is directed to the June 1968 Mental Hygiene Consultation Service report which indicated that the Veteran's active duty symptoms existed prior to service.  

(c)  If the Veteran's disability clearly and unmistakably pre-existed service, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  

Please provide a complete explanation for the opinion.

(d)  If the disability did not pre-exist service, opine whether it is at least as likely as not (50 percent probability or greater) that it is related or attributable to his active service, including the Veteran's episodes of sleepwalking while in service.

The examiner's attention is directed to the June 1968 Mental Hygiene Consultation Service report which indicates "sleepwalking with attempts to hurt himself and others," and the September 2007 Nocturnal Polysomnography Study which diagnosed the Veteran with obstructive sleep apnea (OSA) and indicated that "episodes of sleepwalking have been associated with OSA."

The examiner's attention is further directed to the Veteran's June 2008 DRO testimony, where he testified to incidents of sleepwalking after separation from service and his wife's November 2006 report to the VA examiner that the Veteran sleepwalks twice a week.  

The examiner should provide a complete rationale for all conclusions reached.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



